Citation Nr: 1126843	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, claimed as a bilateral foot condition.

3.  Entitlement to a separate compensable initial rating for kidney disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1973.

These matters come before the Board of Veterans' Appeals (BVA or Board) from August 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran delivered sworn testimony via a video conference hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is of record.

At the May 2011 Board hearing the Veteran indicated that additional evidence concerning the issues on appeal might be forthcoming (May 2011 Board Hearing transcript, at pages 10-13), and while the record was held open for that purpose, no such additional evidence has been received.

The Board notes that a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the record does not reveal, and the Veteran has not asserted, that his service-connected disabilities have rendered him unemployable.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most competent evidence reveals that the Veteran does not have peripheral neuropathy of the lower extremities or feet.

2.  The competent medical and other evidence of record does not reflect that the Veteran's service-connected kidney disease has resulted in albumin that is constant or recurring with hyaline and granular casts or red blood cells.


CONCLUSIONS OF LAW

1.  Bilateral lower extremity peripheral neuropathy, claimed as a bilateral foot condition, was not incurred in or aggravated by active service, and is not proximately due to, or chronically aggravated by, service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).

2.  The criteria for a separate compensable initial rating for the Veteran's service-connected kidney disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7599-7535 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the February 2010 rating decision granted service connection for kidney disease, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the disability rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's kidney disease, the relevant criteria have been provided to the Veteran, including in the June 2010 statement of the case.

By correspondence dated in June 2009 the Veteran was informed of the evidence and information necessary to substantiate his peripheral neuropathy claim, the information required of him to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).

In June 2009 VA provided the Veteran notice on effective date and disability rating elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Board finds that the VA examinations obtained in this case to rate the Veteran's kidney disease disability are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  In July 2009 the Veteran underwent a VA examination that addressed the medical matters presented by the peripheral neuropathy issue.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion from the July 2009 VA examiner (including the August 2009 addendum) concerning the Veteran's peripheral neuropathy claim is more than adequate.  The July 2009 VA examiner elicited information concerning the Veteran's military service and considered the pertinent evidence of record, including a contemporaneous examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding. VA's duties to notify and assist are met, and the Board will address the merits of the claims.

I.  Peripheral neuropathy

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran asserts that he has lower extremity peripheral neuropathy as a result of service-connected diabetes or as a result of exposure to Agent Orange.

The Veteran's service treatment records, including his November 1972 service separation examination, reveal no complaints or diagnoses of peripheral neuropathy.

In an August 2009 addendum, a July 2009 VA examiner stated that the Veteran did not have lower extremity diabetic peripheral neuropathy.  The July 2009 VA examiner reviewed the Veteran's medical history and performed a contemporaneous examination that included extensive clinical findings pertaining to the lower extremities.  The examiner specifically noted that the Veteran's Michigan neuropathic screening score was 3.5.

The Board notes that the Veteran's representative has asserted (May 2011 Board Hearing transcript, at page 8) that diagnoses of peripheral neuropathy are associated with the claims file, to include a March 3, 2009 VA neurology consult, and VA examinations on July 30, 2009 and January 20, 2011.  The Board notes that the March 3, 2009 VA neurology consult record does not contain a diagnosis of peripheral neuropathy, and the July 2009 VA examiner, while essentially noting (on page 3 of the July 2009 VA examination) a history of peripheral neuropathy of the feet, went on to state, in the August 2009 addendum, that the Veteran did not have lower extremity diabetic peripheral neuropathy.  To the extent that the January 2011 VA nurse practitioner may have been indicating (in the Diagnosis portion, page 7, "Pt meets the requirements for neuropathy with albumin/creatinine ratio > 300 on more than one occasion") that the Veteran had peripheral neuropathy, such a finding is outweighed by the more comprehensive and thorough July 2009 VA physician's opinion with August 2009 addendum.  The Board notes that the July 2009 VA examination contained extensive clinical neurological findings pertaining to the lower extremities.  The Board notes in passing that the Veteran has been assessed (March 2009) with sciatic pain associated with a sports injury and (July 2010) back pain with radiculopathy.

In sum, the Board finds that the Veteran does not have lower extremity peripheral neuropathy.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral lower extremity peripheral neuropathy.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing pain and tingling in the extremities).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board does not doubt the sincerity of the Veteran's belief regarding the peripheral neuropathy issue, and finds his observations of lower extremity complaints to be credible.  Even acknowledging that the Veteran has some medical training (May 2011 Board Hearing transcript, at page 6), the Veteran has not been shown to be competent to offer evidence which requires medical knowledge, such as rendering a medical diagnosis of lower extremity peripheral neuropathy or other neurological disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, bilateral lower extremity peripheral neuropathy has not been shown.  As such, the preponderance of the evidence is against service connection for bilateral lower extremity peripheral neuropathy.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Kidney disease

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Because this appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The February 2010 rating decision granted the Veteran service connection for kidney disease and assigned a noncompensable rating that was included in the evaluation of the Veteran's service-connected diabetes mellitus.

Diagnostic Code 7535 states that all toxic nephropathy should be rated as renal dysfunction.  Under 38 C.F.R. § 4.115a, renal dysfunction warrants a noncompensable evaluation with albumin and casts with history of acute nephritis; or, hypertension which is noncompensable under Diagnostic Code 7101.  A 30 percent evaluation is warranted with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension which is at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.

A December 2009 VA examiner, while noting that the Veteran's current laboratory data showed appropriate kidney function, indicated that the Veteran had a diagnosis of stage II kidney disease.

Laboratory findings (such as those of April 2010, October 2010, and January 2011) do not show any abnormal findings of albumin, BUN, or creatinine.  In addition, the medical evidence of record does not show that the Veteran has ever had edema associated with his kidney disease.  A January 2011 VA examiner characterized the Veteran's kidney disease as mild and stated that the Veteran's kidney disease had no "effects" on the Veteran's daily activities, including employment.

While a compensable evaluation is warranted for renal dysfunction if there is hypertension which is at least 10 percent disabling under Diagnostic Code 7101, the medical evidence of record does not show that these requirements are met.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  The medical evidence of record (including the readings from the July 2009 VA diabetes examination) does not show that the Veteran has had diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more at any point during the period on appeal.  As such, a compensable evaluation is not warranted for renal dysfunction on the basis of hypertension.  In sum, the preponderance of the evidence is against a separate compensable initial rating for kidney disease.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the kidney disability on appeal.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in his Board hearing testimony and other reports of the symptoms that he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology is consistent with the rating currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected kidney disability is not so unusual or exceptional in nature as to render the schedular ratings inadequate.  The Veteran's kidney disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his kidney disability.  The Veteran's kidney disability has not caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for bilateral lower extremity peripheral neuropathy, claimed as a bilateral foot condition, is denied.

A separate compensable initial rating for kidney disease is denied.


REMAND

In July 2009 and December 2009 the Veteran underwent VA examinations that were to address the medical matters presented by the issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the VA opinions obtained in this case pertaining to the hypertension issue are not adequate.  In particular, the Board notes that the examiners did not provide any rationale for the opinions offered.  Due to the fact that the Veteran asserts that his hypertension and diabetes were diagnosed at approximately the same time (May 2011 Board Hearing transcript, at page 6), the Board finds that the lack of rationale accompanying the opinions of record results in the opinions being of limited helpfulness in resolving the hypertension issue and provide no basis for the Veteran to prepare any counter-argument.

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination for the purpose of determining whether the Veteran's hypertension is proximately due to, or aggravated by, service-connected diabetes disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for the appropriate VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has hypertension that is proximately due to, or aggravated by, service-connected diabetes mellitus.  The examiner should offer a rationale for the opinion provided, and should specifically discuss the relevance of the dates that hypertension and diabetes were manifested and diagnosed.

2.  The AOJ should then readjudicate the issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


